COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              BIENVENIDO TEJADA
                                                                                    MEMORANDUM OPINION*
              v.     Record No. 2320-13-3                                               PER CURIAM
                                                                                        MAY 20, 2014
              CARGILL MEAT SOLUTION CORPORATION AND
               SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Walter F. Green, on brief), for appellant.

                               (Cathleen P. Welsh; Lenhart Pettit, on brief), for appellees.


                     Bienvenido Tejada (“claimant”) appeals from a November 7, 2013 order of the Workers’

              Compensation Commission affirming a deputy commissioner’s denial of his claim for benefits.

              On appeal, claimant contends the commission “erred by denying [him] effective cross

              examination of witnesses’ testimony because it was not translated from Spanish to English.”

              Upon reviewing the record and the parties’ briefs, we conclude that this appeal is without merit.

              Accordingly, we summarily affirm the commission’s decision. Rule 5A:27.

                     Claimant filed a claim seeking medical benefits on October 10, 2012, alleging a

              compensable injury by accident to his right arm on September 16, 2011. The deputy

              commissioner conducted an evidentiary hearing and concluded claimant had not proved a

              compensable injury. Claimant, a native Spanish speaker, was provided an interpreter at the

              evidentiary hearing, he was represented by a bilingual attorney, and he made no objection before

              the deputy commissioner regarding the interpreter’s performance.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
          The full commission “note[d] no objection was made by claimant or his then-counsel . . .

during the hearing . . . .” On appeal to this Court, claimant fails to provide “an exact reference to

the pages of the record where each assignment of error was preserved in the trial court,” as

required by Rule 5A:20(c). He also does not assign error to the full commission’s finding that he

failed to preserve the issue for appeal.

          Rule 5A:18 provides that “[n]o ruling of the . . . Virginia Workers’ Compensation

Commission will be considered as a basis for reversal unless an objection was stated with

reasonable certainty at the time of the ruling.” The purpose of this rule “is to ensure that the trial

court has an opportunity to rule intelligently on a party’s objections and avoid unnecessary

mistrials or reversals.” Johnson v. Raviotta, 264 Va. 27, 33, 563 S.E.2d 727, 731 (2002).

Consequently, an appropriate objection must contain “sufficient specificity that the alleged error

can be” addressed. Bazemore v. Commonwealth, 42 Va. App. 203, 218, 590 S.E.2d 602, 609

(2004) (en banc) (citation omitted). Rule 5A:18 bars our consideration of claimant’s assignment

of error because claimant did not provide the commission with the opportunity to correct any

perceived error. In these circumstances, we will not consider this argument for the first time on

appeal. See Williams v. Gloucester Sheriff’s Dep’t, 266 Va. 409, 411, 587 S.E.2d 546, 548

(2003).

          Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Tejada v. Cargill Meat Solutions Corp., VWC File No. VA00000515700 (Nov. 7, 2013). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                            Affirmed.




                                                 -2-